Citation Nr: 0947932	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased compensable evaluation for 
the service-connected hysterical neurosis (conversion type) 
with complaints of right ear hearing loss.  

2.  Entitlement to an increased compensable evaluation for 
the service-connected residuals of a fractured mandible.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the RO in Togus, 
Maine.  Jurisdiction of the claims file currently resides 
with the RO in Newark, New Jersey.  

In a September 2007 letter to VA, the Veteran canceled his 
November 2007 hearing before a Veterans Law Judge at the 
Board in Washington, DC.  Therefore, the Veteran's request 
for a CO hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2009).  

Finally, the evidence of record reflects the Veteran has 
raised the issues of service connection for tinnitus and 
residuals of dental trauma (claimed as missing upper and 
lower teeth) for purposes of compensation.  (See VA September 
2005 VA scars examination report and VA Form 9, dated in 
January 2007, wherein the Veteran claimed that he had 
tinnitus, bilaterally, and had "systemically lost all his 
teeth (upper & lower)" as a result of injuries sustained 
during military service, respectively.  As these issues have 
not been developed for appellate review, they are referred to 
the RO for any indicated action.  


FINDINGS OF FACT

1.  Since August 9, 2005--the date of the claim for increase, 
the service-connected hysterical neurosis (conversion type) 
with complaints of right ear hearing loss is shown to be 
manifested by symptoms such as isolative behavior, fair 
insight and judgment and a blunted affect and to be 
productive of a disability picture that more nearly resembles 
that of occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  

2.  The service-connected residuals of a fractured mandible 
is not shown to be manifested by any displacement, loss of 
motion or loss of masticatory function; no disabling 
manifestations are demonstrated.  


CONCLUSIONS OF LAW

1.  Since August 9, 2005, the criteria for the assignment of 
a 10 percent rating, but no higher, for the service-connected 
hysterical neurosis (conversion type) with complaints of 
right ear hearing loss, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9424 (2009).   

2.  The criteria for the assignment of an increased 
compensable rating for the service-connected residuals of a 
fractured mandible have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.150 including Diagnostic 
Code 9904 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  

Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. 
Id.

In an August 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his increased rating claims decided in the 
decision below.  

The RO also specified what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to these claims.  

The United States Court of Appeals for the Federal Circuit 
issued a recent decision in the appeal of Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  

In that case, the Federal Circuit found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes.  Id.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  Id.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (those five elements include: Veteran status, existence 
of a disability, connection between the Veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, via an August 
2007 letter, VA informed the Veteran of the Dingess elements.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the increased 
evaluation claims analyzed in the decision below.  

The record in this regard includes service treatment records, 
VA examination reports, dated in September 2005, as well as 
written arguments of the Veteran and his representative 
submitted in support of the current appeal.  

In February 2007, VA received written documentation from the 
Family Practice Center, New Brunswick, New Jersey, indicating 
that the Veteran had not received any treatment from that 
facility since June 2005, and that any records pertaining to 
him would have been transferred.  

In sum, the record reflects that facts pertinent to the 
increased evaluation claims on appeal have been properly 
developed and that no further development is required to 
comply with the provisions of VCAA or the implementing 
regulations.  

That is to say, "the record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the Veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will consider the claims for increase at this time.  


        II.  Laws and Regulations

Increased Rating-general laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established, such as 
in the Veteran's case).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  


III.  Merits Analysis

The Veteran has maintained, in written statements submitted 
throughout the appeal, that his service-connected psychiatric 
disorder and residuals of a fractured mandible each warrant a 
minimum 10 percent rating, as opposed to the currently 
assigned noncompensable evaluations.  (See VA Form 9, dated 
and signed by the Veteran in January 2007).  


1.  Hysterical neurosis (conversion type) with right ear 
hearing loss

The Veteran asserts that his service-connected hysterical 
neurosis (conversion type) with complaints of right ear 
hearing loss warrants a 10 percent rating, as opposed to the 
currently assigned noncompensable rating.  

The Veteran's hysterical neurosis (conversion type)with 
complaints of right ear hearing loss has been evaluated under 
Diagnostic Code 9424, the Diagnostic Code used to evaluate 
conversion disorder.  (See December 2005 Statement of the 
Case).  38 C.F.R. § 4.130, Diagnostic Code 9424 (2009)

Conversion disorders are rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2004).  Under those criteria, a no 
percent rating is assigned where a mental condition has been 
formally diagnosed, but symptoms are not severe enough to 
interfere with occupational and social functioning or to 
require continuous medication;  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication;  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events);  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships;  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).  

When evaluated by VA in September 2005, the Veteran reported 
having depressive-type symptoms that were secondary to his 
son's death a few month prior to the examination.  

The Veteran maintained that, prior to his son's death, he had 
experienced  crying spells, decreased energy, poor 
concentration and feelings of sadness.  Although he had been 
depressed, this was due his son's death, as opposed to his 
service-connected psychiatric disorder.  

The Veteran reported that he was employed as a college 
administrator at a local college and was generally able to 
perform the requirements of the job.  He related that he had 
been married twice and had been in a significant relationship 
for the previous 17 years.  He reported that he had few 
friends, was somewhat withdrawn and kept to himself.  

A mental status evaluation of the Veteran was positive for a 
blunted affect.  The Veteran's insight, judgment and impulse 
control were all described as "fair."   The VA examiner 
noted that the Veteran worked full-time, appeared to isolate 
himself, spent most of his free time at home, and was able to 
take care of his activities of daily living (ADL).  

The diagnoses included those of Axis I depression not 
otherwise specified, Axis IV psychosocial stressors of the 
Veteran's son's death, and an Axis V Global Assessment of 
Functioning (GAF) score of 50.  

As noted, the RO has assigned a noncompensable rating to the 
service-connected hysterical neurosis (conversion type) with 
complaints of right ear hearing loss.  

Applying the facts in this case to the rating criteria set 
forth above, the Board finds that the criteria for a 10 
percent rating have been met for the service-connected 
hysterical neurosis (conversion type) with complaints of 
right ear hearing loss, effective August 9, 2005--the date of 
receipt of the Veteran's claim for an increased evaluation 
for this disorder.  

The service-connected psychiatric disability has been 
manifested by symptoms such as isolative behavior, fair 
insight and judgment, and a blunted affect, which are 
productive of mild psychiatric symptoms and, thus, warrant 
the assignment of a 10 percent rating.  

The Board finds, however, that the criteria for a rating in 
excess of 10 percent have not been met.  The evidence shows 
that the Veteran receives no psychiatric treatment or 
medications.  

There is also no evidence of anxiety abnormal speech, panic 
attacks, mild memory loss, or chronic sleep impairment--
criteria necessary for an assignment of a higher rating.  

While the Veteran reported being depressed, he attributed it 
to his son's recent death, as opposed to his service-
connected psychiatric disorder.  The objective evidence of 
record shows that the Veteran's psychiatric disability does 
not interfere at all with his occupational functioning.  In 
fact, the Veteran was employed full-time as a college 
administrator, a job that he was able to perform.  

In addition, while the Veteran's psychiatric disorder has 
resulted in him being somewhat isolative, he has maintained a 
long-term interpersonal relationship for the previous 17 
years.  On this record, the Board finds that the service-
connected disability is shown to have more nearly 
approximated the criteria for the assignment of a 10 percent 
evaluation.  

Finally, in reaching the foregoing determination, the Board 
notes that the Veteran was assigned a GAF score of 50 at the 
September 2005 VA examination.  According to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score in the 41to 50 range reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

However, that VA mental status examination clearly shows that 
the service-connected disability picture does not include 
more than mild social impairment, as evidenced by his 
tendency to socially isolative behavior and no more than 
transient industrial incapacity of minimal severity.  

However, in awarding an increased 10 percent disability 
rating to the service-connected hysterical neurosis, the 
Board finds probative that the Veteran has not demonstrated 
the majority of the symptoms listed in the rating criteria 
for a 30 percent evaluation under Diagnostic Code 9424, or 
the majority of the symptoms listed in the GAF scale for 
serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting, and no friends).  

The Board is aware that the symptoms listed under the 30 
percent evaluation, and in the GAF scale, are essentially 
examples of the type and degree of symptoms for that 
evaluation, and that the Veteran need not demonstrate those 
exact symptoms to warrant higher than 10 percent.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  


2.  Residuals of a fractured mandible

The Veteran has maintained, in written statements submitted 
throughout the appeal, that his service-connected residuals 
of a fractured mandible warrants a minimum 10 percent rating, 
as opposed to the currently assigned noncompensable 
evaluation.  (See VA Form 9, dated and signed by the Veteran 
in January 2007).  

The service-connected residuals of a fractured mandible have 
been evaluated as noncompensably disabling under Diagnostic 
Code 9904 for malunion of the mandible.  

Under Diagnostic Code 9904, a noncompensable rating is 
assignable for malunion of the mandible with slight 
displacement; a 10 percent rating is assignable for malunion 
of the mandible with moderate displacement; and a 20 percent 
rating is assignable for malunion of the mandible with severe 
displacement.  38 C.F.R. § 4.150 (Diagnostic Code 9904) 
(2009).  

A note following the criteria states that the impairment is 
dependent upon the degree of motion and relative loss of 
masticatory function.  Id.  

A review of the evidence of record shows that the Veteran 
underwent a VA dental examination in September 2005 in 
connection with his claim for increase.  

At the time of the September 2005 VA dental examination, the 
Veteran complained the joint on the right side of his jaw 
hurt when he opened his mouth wide.  A clinical examination 
revealed good oral hygiene, with only one tooth remaining, 
tooth number 17.  

There was advanced periodontal disease on 90 percent rotation 
of the mouth.  The Veteran had failed to wear his maxillary 
and mandible prosthesis.  

There was noted to be a normal range of motion of the 
mandible.  There was no tenderness on palpation of the 
temporomandibular joints (TMJs).  There was also no evidence 
of any significant temporomandibular (TMJ) sounds noted.  

The Veteran was diagnosed as being edentulous and having 
chronic advanced periodontitis, tooth number 17.  The 
examiner commented that the above-cited clinical findings did 
not correlate with the Veteran's claim.  (See September 2005 
VA dental examination report).  

Applying the facts in this case to the rating criteria set 
forth above, the Board finds that the preponderance of the 
evidence is against the claim for an increased compensable 
rating for the service-connected residuals of a fractured 
mandible.  

The service-connected residuals of a fractured mandible is 
not shown to be manifested by displacement, loss of motion or 
loss of masticatory function.  No disabling manifestations .  

Notably, when examined by VA in September 2005, the Veteran 
had a normal range of motion of the mandible.  There was no 
tenderness or significant TMJ sounds.  

In fact, in addressing the Veteran's complaints of a painful 
joint on the right side of his jaw when he opened his mouth 
wide, the September 2005 VA examiner specifically commented 
that the current clinical findings did not correlate with his 
claim.  

Here, the applicable schedular criteria call for moderate or 
severe displacement in order for a compensable rating to be 
warranted.  A noncompensable rating requires only mild 
displacement.  However, displacement of the mandible was not 
demonstrated during the September 2005 VA examination.  

Without evidence showing moderate or severe displacement or 
any related loss of motion or masticatory function, the 
criteria for a compensable rating are not met under 
Diagnostic Code 9904.  Thus, the preponderance of the 
evidence is against the claim for the assignment of an 
increased rating to the service-connected residuals of a 
fractured mandible.  

The Board has also considered whether a compensable rating is 
warranted under other potentially applicable diagnostic 
codes.  However, because loss of any part of the mandible or 
nonunion of the mandible has not been shown, an evaluation is 
not warranted under Diagnostic Code 9901, 9902, or 9903, 
respectively.  See 38 C.F.R. § 4.150, Diagnostic Codes 9901, 
9902, 9903 (2009).  

As the Veteran is edentulous, except for tooth number 17, but 
there is no showing of inter-incisal range less than 41 
millimeters and lateral excursion less than 5 millimeters.  
See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2009).  

Moreover, as there is no evidence of any osteomyelitis or 
osteoradionecrosis of the mandible, an evaluation under 9900 
is not warranted.  38 C.F.R. §§ 4.71a,  4.150, Diagnostic 
Codes 5000, 9900 (2009).  


IV.  Fenderson Considerations

Overall, the Board finds that there is no basis for a staged 
rating(s) pursuant to Fenderson for the service-connected 
hysterical neurosis (conversion type) with right ear hearing 
loss and residuals of a fractured mandible.  

Rather, the symptomatology shown during the VA examinations 
have been essentially consistent and fully contemplate the 
assigned disability ratings for the period of the appeal.  


        V.  Conclusion

Finally, on this record, the Board does not find no basis for 
remanding the case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009), concerning the 
assignment of extraschedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence in this case does not present an 
unusual or exceptional disability picture that would obviate 
the application of the regular criteria for rating either 
service-connected disability.  


ORDER

An increased rating of 10 percent for the service-connected 
hysterical neurosis (conversion type) with right ear hearing 
loss is granted for the period of the appeal, subject to the 
controlling regulations governing the payment of VA monetary 
benefits.  

An increased compensable rating for the service-connected 
residuals of a fractured mandible is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


